     Case 4:13-cr-00007-WTM-CLR Document 947 Filed 07/16/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                       CASE NO. CR413-007


JACK LEE BROWN,


        Defendant.




                                            ORDER


     Before      the      Court    is      Defendant   Jack     Lee   Brown's     Motion    for

Compassionate         Release      (Doc.     934),     which    the    Government      opposes

(Doc. 945). For the following reasons.                         Defendant's motion (Doc.

934) is DENIED.

                                            BACKGROUND


     In July 2013, Defendant Brown pleaded guilty to conspiracy to

distribute       a    quantity        of    powder     cocaine,       crack    cocaine,     and

marijuana.       (Docs.        377,     378.)   Defendant       was        sentenced   to   112

months' imprisonment, followed by 5 years of supervised release.

(Doc.    478.)       In   June    2015,     Defendant's    term       of    imprisonment    was

reduced to 91 months. (Doc. 748.) According to the BOP website.

Defendant    is       currently       incarcerated       at     the    Schuylkill      Federal

Correctional Institution ("FCl") in Minersville, Pennsylvania with

a projected release date of June 22, 2021. See BOP Inmate Locator,

Federal    Bureau         of   Prisons,      https://www.bop.gov/inmateloc/             (last

visited on July 14, 2020).
       Case 4:13-cr-00007-WTM-CLR Document 947 Filed 07/16/20 Page 2 of 5



                                         ANALYSIS


       Defendant      seeks    compassionate       release        due     to   the   COVID-19

pandemic. (Doc. 934 at 1.) Defendant contends that he suffers from

Type 2 diabetes, high blood pressure, and high cholesterol and

that    these    medical      conditions      place     him      at   a   higher      risk   of

contracting COVID-19 or suffering greater complications. (Id. at

3.)    Defendants      further       argues     that,       while       he     is    currently

appealing       the   warden's       request    on     his       compassionate         release

request,     requiring        him   to   exhaust      his     administrative          remedies

before    seeking     redress       in   this   Court       is   futile        and   any   such

requirement should be waived. (Id. at 4.) The Government opposes

Defendant's request and argues that Defendant has not established

an extraordinary and compelling reason to justify early release,

specifically as it relates to a qualifying medical condition as

required under U.S.S.G. § 1B1.13. (Doc. 937 at 1.)

       The Court finds that Defendant's motion seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A) must be denied. 18 U.S.C.

§ 3582(c)(1)(A) provides that the Court can reduce the term of

imprisonment upon

       motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the
       defendant's behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
       defendant's facility, whichever is earlier . . . .
       Case 4:13-cr-00007-WTM-CLR Document 947 Filed 07/16/20 Page 3 of 5



Additionally,            28    C.F.R. § 571.61             requires      an       inmate     seeking    a

compassionate release to submit a written request to the prison's

warden. At a             minimum, the            inmate's      request must contain ''[t]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration;" and "[p]roposed release plans, including

where        the    inmate       will       reside,       how     the    inmate        will    support

himself/herself, and, if the basis for the request involves the

inmate's       health,         information         on     where    the       inmate    will    receive

medical        treatment,            and    how     the        inmate    will        pay     for     such

treatment." 28 C.F.R. § 571.61(a).

        In    this       case.       Defendant          claims    that       he     requested       early

release       from       the    warden,          that    his     early       release    request       was

denied,       and    that       he    appealed      the     denial,      which        has    also    been

denied.       (Doc.      934    at    3.)    The    Government       states in         its    response

that     Defendant            appears       to     have    exhausted          his     administrative

remedies. (Doc. 937 at 6.) However, even assuming                                      Defendant has

exhausted          his     administrative               remedies,       he     has     not    provided

'"extraordinary and compelling reasons" that warrant a reduction in

his sentence. Under § 3582(c)(1)(A), a court may order a sentence

reduction          where      the court determines,               upon   consideration          of the

factors set forth in 18 U.S.C. § 3553(a), that "extraordinary and

compelling          reasons" exist           and    the     defendant         does    not    present    a

danger to the safety of any other person or the community. See

U.S.S.G. § 1B1.13. In its consideration of compassionate release.
      Case 4:13-cr-00007-WTM-CLR Document 947 Filed 07/16/20 Page 4 of 5



the   Court     is     constrained         by   the   applicable       policy     statements

issued by the United States Sentencing Commission. See 18 U.S.C. §

3582(c)(1)(A).         The     application       notes    to    the    applicable        policy

statement       list      three     specific      examples      of     extraordinary         and

compelling reasons to consider a reduction of sentence under §

3582(c)(1)(A): (1) a serious medical condition; (2) advanced age;

and   (3)    family         circumstances.       U.S.S.G    §    1B1.13       n.l(A)-(C).        A

fourth catch-all category provides: "As determined by the Director

of the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with,"    the    aforementioned          three    categories.         Id.   n.l(D).        For   a

medical condition to qualify as an extraordinary and compelling

reason, the condition must "substantially diminish[] the ability

of the defendant to provide self-care within the environment of a

correctional facility and [is one] from which he or she is not

expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

      In seeking compassionate release. Defendant contends that he

suffers     from     Type      2   diabetes,      high    blood       pressure,      and    high

cholesterol        and      that   these    medical      conditions      place     him     at    a

higher      risk       of     contracting        COVID-19       or     suffering      greater

complications.           (Doc.     934     at   3.)   Although        these    are    chronic

conditions.      Defendant has failed to demonstrate the severity of

his illnesses or the effect these conditions have on his ability

to care for himself in the facility. United States v. Smith, No.
     Case 4:13-cr-00007-WTM-CLR Document 947 Filed 07/16/20 Page 5 of 5



8:17-CR-412-T-36AAS,        2020   WL   2512883,    at   *6   (M.D.    Fla.   May     15,

2020); United States v. Johnson, No. CR 108-110, 2020 WL 2449343,

at *1 (S.D. Ga. May 12, 2020). Moreover, the Court does not find

that COVID-19 is in and of itself an extraordinary and compelling

reason   to    warrant     compassionate     release.    See    United    States       v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release,      especially    considering     BOP's    statutory        role,   and     its

extensive professional efforts to curtail the virus's spread.");

Johnson, 2020 WL 2449343, at *1 ("His                generalized       concern    about

possible exposure [to COVID-19] is at this point too speculative

to   qualify as extraordinary and           compelling.").       Accordingly, the

Court finds that      Defendant is       not entitled to a       reduction       of   his


term of imprisonment at this time.

                                    CONCLUSION


      Accordingly, based on the foregoing.               Defendant's Motion for

Compassionate Release (Doc. 934) is DENIED.

      SO ORDERED this                   of July 2020.




                                        WILLIAM T. MOORE,
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
